DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
Response to Amendment
The amendment of claims 1, 11, 25 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 101
Claims 1-9, 11, 15-17, 19, 24-27 are rejected under 35 U.S.C. 101 because the claim 1 is directed to neither a “composition” nor an “article of manufacture,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. §101, which is drafted so as to set forth the statutory classes of invention in the alternative only.
Claim Rejections - 35 USC § 112
Claims 1-9, 11, 15-17, 19, 24-27 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “…is in a form of compounded polymer pellets or a molded article…”, this claim contains limitations that are drawn to both a composition and an article of manufacture.  Case law holds that a single claim that claims both a composition and the method steps of using it is indefinite under 35 U.S.C. 112, second paragraph. See Ex Parte Lyell, 17 USPQ 2d 1548 (Bd. Pat. App. 7 Inter.1990). For purposes of expediting prosecution, the quoted limitation is treated as intended use limitation. 
Claim Rejections - 35 USC § 103
Claims 1-9, 11, 15-17, 19, 24-25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zia et al (US 2015/0111796) in view of Duijnhoven Van et al (US 2011/0034609).
Claims 1-5, 11: Zia discloses a composition for medical inhalers comprising at least 90 wt% of polyoxymethylene, 0.1-5 wt% of a colorant, a formaldehyde scavenger [0083, 0049, 0045, 0075-0079, 0088], the POM has a melt flow index of less than 25g/10min when measured at 190°C and 2.16Kg, POM has a density of 1.41g/cm3, so the corresponding melt volume flow rate is 17.7cm3/10 min. The composition is latex free and contains nothing related to animal. The composition further comprises an acid scavengers, antioxidants, nucleants [0073].
Because Zia teaches the composition is for medical inhalers and injectors , it is therefore inherent that the composition has low extractives, metal and metalloids, and passes the claimed testing so that the composition can be used for preparing medical inhalers and injectors.
Zia does not teach a laser marking additive as claimed. 
However, a composition comprise a laser marking additive that will form a mark (e.g. dose indicator, serial number etc.) by color changing when exposed to a laser without introducing ink or adhesive on the surface of articles. Duijnhoven Van discloses encapsulated antimony oxide can be used as laser marking additive for medical device [example, 0035]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a laser marking additive to form a mark on medical devices without using ink or adhesive which may falling off from the article surface.
Claims 6-9, 17, 19: Zia discloses the composition further comprises 0.0075-0.5 wt% of an acid scavenger such as tricalcium citrate, an antioxidant such as triethylene glycol bis[3-(3-tert-butyl-4-hydroxy-5-methylphenyl)propionate], a terpolymers nucleant, a lubricant such as ethylene bis(stearamide), 5-45 wt% of a reinforcing fiber such as glass fiber [0083, 0049, 0045, 0075-0079, 0088, 0081, 0085].
Zia et al. does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Claims 15-16, 24, 27: Zia does not explicitly teach the composition contains more than 2 coloring agents. 
However, it is a well-known practice to mix various coloring agents to produce a color which cannot be presented by a single colorant. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize more than two colorants to provide the article with desired color.
Claim 25: Zia teaches the composition further comprises antioxidants etc. [0073].
Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zia et al (US 2015/0111796) in view of Duijnhoven Van et al (US 2011/0034609) and further in view of Disch et al (US 8,053,499).
Zia and Duijnhoven Van discloses the limitation of claim 25, as discussed above. Zia further teaches the composition comprising formaldehyde scavenger such as pyridine, melamine etc [0075-0076].
Zia and Duijnhoven Van do not teach dicyandiamide as claimed. 
However, Disch discloses a polyoxymethylene composition and teaches pyridine, melamine, dicyandiamide etc are an effective formaldehyde scavenger (claim 6, 5:56-62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use dicyandiamide because it is recognized in the art it is a suitable formaldehyde scavenger for polyoxymethylene composition.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763